Mr. Justice Shepard
delivered the opinion of the Court:
1. It is not alleged in the pleadings, but appears incidentally in the testimony, that William S. Buchly, the son of the testator for whom provision was made in the will, died before the institution of this suit leaving a son named William S. Buchly.
No suggestion was made in the court below, either before or at the hearing, that this son was a necessary party to the cause. That suggestion was made for the first time, on the argument in this court, and the contention is that the court has no jurisdiction to proceed without him, because the legal title to the lot is vested in him.
*569Whether, there was, under the facts disclosed by the record, such a title in the said William S. Buchly as would have authorized his being made a party to the suit, upon seasonable suggestion made in the trial court, we need not stop to inquire.
Viewed in the most favorable light that is possible, his interest in the litigation and the propriety of his joinder do not entitle the appellant to the benefit of the suggestion at this stage of the case. Weightman v. Critic Co., 4 App. D. C. 136, 148, 153, and cases cited.
2. Another point made now for the first time by the appellant, is, that the equity court had no jurisdiction because the complainants’ remedy, if any, is at law.
It is by no means apparent that the complainants would have a plain, adequate and complete remedy at law through an action of ejectment; but the question need not now be considered or decided. Under the rule laid down in a recent case, it comes too late. Tyler v. Moses, 13 App. D. C. 428, 442.
3. It is quite clear from the evidence and is not seriously ■denied that there was in fact no necessity for the sale of this property for the support and maintenance of Anna Maria Buchly, the life tenant.
She was an old woman of simple habits and few wants, and enjoyed a fixed income from rents of property in excess of her expenses.
Besides, she had saved and invested large sums of money for one in her condition.
However, under the view that we have been compelled to take of the evidence on the controlling issue of fact, whether Robert Y. Slater actually purchased and paid for the property as alleged in his answer, it is not necessary to construe the will of Anthony Buchly in an attempt to ■determine the extent of the discretion committed to the life tenant to sell property of the estate, if in her opinion it .should become necessary for her maintenance and support. *570Nor, for like reason, is it important to determine whether, under the contentions of either party in respect of the extent of that power, the appellant was bound to inquire with diligence into the actual condition of his grantor, and would be chargeable with notice of the want of any such necessity on her part.
4. This brings us to the main question, our answer to which has been intimated above. Did Robert Y. Slater actually purchase the lot from Anna Maria Buchly and pay her the sum of $7,000 therefor as alleged by him ?
At the time of the execution of the deed Anna Maria Buchly lived at 912 Pennsylvania avenue, in the city of Washington, and seem.s to have lived alone. No one connected with her was present upon the two occasions when Robert Y. Slater saw her. He had never met her before his first visit on February 24, 1897. She was 75 years of age, and was suffering at the time with la grippe, from which she died twelve days afterwards.
Her surroundings were humble and gave no indication of the possession of much means, though after her death it was discovered that she had about $18,000 in money, some of which was in bank and the remainder in her room. She had also about $25,000 in good securities.
Robert Y. Slater was a young man, but little past 21. years of age, and was in the employ of his father, John G. Slater, who, among other things, was a dealer in tax titles.
In the course of his investigations John G. Slater discovered that the lot in controversy belonged to the. estate of Anthony Buchly, and had been sold for taxes and conveyed to one Pairo. He ascertained the residence of Anna Maria Buchly, and her power under the will of Anthony Buchly, and sent his son to purchase the lot.
The facts relating to the purchase were testified to on behalf of the appellant substantially as follows:
Robert Y. Slater testified that at his father’s suggestion he called to see Anna Maria Buchty at her home on *571February 24,1897, and found her alone. He inquired if she would sell the lot, and was told that she would take $7,000 for it, subject to the unpaid taxes. He then asked her if she needed the money for her support and was informed that she did. He agreed to pay her $7,000 and departed. The interview was short. On the next morning John G. Slater delivered to him $7,000 in bills to pay for the lot, and had a deed prepared for the signature of Miss Buchly reciting a consideration of $10. With this money and deed in his pocket he called on Miss Buchly, taking with him a notary public, one Thomas W. Soran, for the purpose of securing her acknowledgment of execution of the deed. She was alone. He delivered the money to her ($7,000) and she executed, acknowledged and delivered the deed. He never saw her again. The transaction was concluded in a few minutes.
The notary testified that he went with Robert Y. Slater at his request and for the purpose stated. Slater exhibited a roll of money. He heard Miss Buchly say that the money was necessary for her support. • He saw Slater go to the table where Miss Buchly sat and count money while she was signing the deed. Slater called on her to acknowledge the deed, which she did, and witness took it to another table where he wrote the acknowledgment and affixed his signature and seal. He did not state what final disposition was made of the money which Slater had counted on the other table. He overheard some conversation between Slater and Miss Buchly in which she expressed her confidence in Slater and her gratification that he had taken an interest in her affairs and would take full charge of the same.
John G. Slater testified to the discovery of the condition of the title of the lot and his arrangement to purchase it. He was under some financial embarrassment on account of indebtedness incurred in connection with some newspaper, and did not take deeds in his own name at the time. He *572made inquiries of the attorneys of a title company concerning Miss Buchly’s power to sell and was told that she could do so if, in her opinion, the sale was necessary for her support. Upon his son’s report of her willingness to sell for $7,000, he gave him the money and sent him to close the sale. This money belonged to his niece, Sally Sullivan, of Richmond, Virginia, and was in his hands for investment. On March 12, 1897 (which was the day of the death of Anna Maria Buchly), he caused his son to execute a note for $7,000 to Miss Sullivan and also to convey the said lot in trust to Ashford and Fleming to secure its payment. The lot has never been cleared of the tax title and liens.
It appears that among the papers of Anna Maria Buchly there had been found a note of Robert Y. Slater for $6,000, payable to her in six months with 6 per cent, interest, and dated February 25, 1897. (It was admitted that this note was unsecured.)
On cross-examination, Robert Y. Slater admitted that immediately after the delivery of the $7,000 to Miss Buchly she lent him $6,000 thereof for which he gave her the said note. The note was made at the time by filling out and signing a blank which he had in his pocket. He further testified that before intrusting him with the money she had said that she wanted him to take charge of her affairs.
We must refuse credence to this testimony. As was said in a recent case: “In weighing testimony we are not bound to believe a particular fact, testified to by one or more witnesses, simply because they may not have been directly contradicted therein, or impeached generally by evidence tending to “show a want of reputation for veracity. The inherent probability or improbability of such a fact is to be tested by the unquestioned circumstances that surround the main transaction or occurrence, as well as by ‘the ordinary laws that govern human conduct.’ Atlantic Works v. Brady, 107 U. S. 192, 203; Telephone Cases, 126 U. S. 567.” Beals v. Finkenbiner, 12 App. D. C. 23, 29.
*573In order to accept and act upon the appellant’s testimony as true, we would be compelled to believe that this old and dying woman perpetrated a fraud upon the ultimate objects of her deceased brother’s bounty, and told a deliberate falsehood in order to procure money for which she had no possible need or use.
But grant, for the sake of the argument, that she had a miserly love of money so strong as to overcome her integrity, how, then, are we to believe that she immediately lent $6,000 of this money so dearly earned, to a young man whom she had never met until the day before, and without any security whatever?
Again, is it reasonable to believe in the good faith and truthfulness of a man who confesses taking the money of such a person, at such a time, and under such conditions?
However, we are not left entirely to the unreasonableness of this evidence for its discredit. It is directly contradicted in several particulars, one of which is of considerable importance.
In the first place, John G. Slater is flatly contradicted by the attorneys of the title company, who deny having advised him concerning the title and power of sale of Anna Maria Buchly.
Again, Mr. Cragin, the counsel for Hattie J. Buchly, executrix and legatee of Anna Maria Buchly, and into whose possession as such the said note of Robert Y. Slater passed, was directly interested in ascertaining the facts concerning this sale. He testified that he inquired of Robert Y. Slater and was informed by him that he had paid- Miss Buchly seven bills of the denomination of $1,000 each. Slater denied having made this statement to Mr. Cragin; but the latter is positive in his recollection and we have no doubt concerning it. Now, it appears without doubt that Miss Buchly made no deposit of money in bank on or after that date, and that whilst there was considerable money in her house, there was no bill of that denomination.
*574The house was not disturbed by anyone, and the persons who made the search for the money were not only reputable, but also had no interest in concealing any fact relating thereto.
5. It is not necessary to the decision of the case to review the evidence relied upon to show that Miss Sally Sullivan had $7,000 in the hands of John G. Slater for investment at the time of this transaction, and that she was, so far as personal knowledge is concerned, a bona fide mortgagee of the lot in controversy.
Were the question necessary to be determined, we would have great difficulty in believing, from the evidence, that she had that amount of money or any considerable part of it. But if it were conceded that she had in fact intrusted that amount of money to John G. Slater for investment, it would be no bar to the recovery, for whatever interest she took by the trust deed was acquired through the agency of her uncle and cousin, and she is chargeable, therefore, with the fraud practiced by them in procuring the conveyance from Miss Buchly.
6. Appellant has no right to complain of error in that part of the decree which directs the cancelation and delivery to him of his note for $6,000 to Anna Maria Buchly. If an error, it was committed in his favor.
The only person who could have any right to complain of this order is Hattie J. Buchly, who succeeded to all the rights of Anna Maria Buchly. Instead of complaining, she joins in asking that the decree he affirmed, as rendered.
It follows that the decree appealed from must be affirmed with costs; and it is so ordered. Affirmed.